June 10, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     CHRISTOPHER MULGREW, Appellant

NO. 14-13-00252-CV                           V.

                         SPECTRASEIS, INC., Appellee
                      ________________________________

      This cause, an appeal from the order of dismissal in favor of appellee,
Spectraseis, Inc., signed January 2, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the order. Therefore, the order of
dismissal of the court below is REVERSED, and we REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Spectraseis, Inc.

      We further order this decision certified below for observance.